Citation Nr: 0332637	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from September 1992 to January 
1993 and from July 1993 to September 1998.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A June 2002 decision of the RO granted service 
connection for a right knee medial collateral ligament strain 
and for a left knee medial collateral ligament strain; a 
noncompensable (i.e., 0 percent) rating was assigned for each 
knee disorder, effective from December 28, 2001.

In another decision in October 2002, the RO assigned higher 
10 percent ratings for each knee disorder, with the same 
effective date of December 28, 2001.

The veteran has appealed for even higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

Memoranda in the claims file indicate the RO attempted 
unsuccessfully to obtain the veteran's service medical 
records (SMRs) from another component of VA, apparently the 
local VA medical center (VAMC).  There is no indication in 
the claims file, however, showing the RO attempted to obtain 
the SMRs from the National Personnel Records Center (NPRC), 
which is a military records repository.  The only medical 
records relating to the veteran's military service are 
incomplete copies of his SMRs that he provided on his own 
initiative.  So additional efforts must be made to obtain his 
other SMRs.

It also does not appear from the record that, in evaluating 
the veteran's knee disorders, including degenerative changes, 
the RO specifically took into account functional loss due to 
pain, weakness, incoordination or fatigability, as mandated 
by 38 C.F.R. §§ 4.40 and 4.45, in addition to disability 
based on limitation of motion.  In this regard, the RO's 
attention is directed to the case of DeLuca v, Brown, 
8 Vet. App. 202 (1995), wherein the United States Court of 
Appeals for Veterans Claims (Court) held that it was 
essential that the rating examination adequately portray the 
functional loss resulting from service connected disability.  
Moreover, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups or prolonged use.

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO's January 9, 2002, letter informing the 
veteran of his rights in the VA claims process stated that he 
had 30 days (i.e., until February 9, 2002) from the mailing 
of that letter to provide additional evidence in support of 
his claims.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Contact the NPRC and request that all 
of the veteran's SMRs, preferably 
original documents, be sent to the RO.

2.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
his knee disorders since service.  
Specifically, have him indicate whether 
he was recently examined by Dr. Digioia, 
so that any medical information from that 
physician may be added to the record.  
Obtain all indicated records that are not 
already included in the claims file.

3.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The purpose 
of the examination is to determine the 
current severity of his knee disorders.  

The examiner should describe all 
manifestations of the veteran's right and 
left knee disorders, to include whether 
there are any findings of subluxation, 
instability, locking or swelling.  Any 
instability in the knee should be 
described as mild, moderate or severe.  

The examiner should further indicate 
whether there is any ankylosis and, if 
so, the position in degrees should be 
given.  If there is limitation of motion, 
the ranges of motion should be given in 
degrees.  For VA purposes, normal range 
of motion in the knee-extension to 
flexion, is from 0 to 140 degrees.

Also, the examiner should determine 
whether either knee exhibits weakened 
movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
or favorable or unfavorable ankylosis 
(which should be expressed in degrees) 
due to these symptoms.  

As well, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when either knee is 
used repeatedly over a period of time.  
This determination should also, 
if feasible, be portrayed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis (which 
should be expressed in degrees) due to 
this.  

The claims folder, including a copy of 
this REMAND, must be made available for 
the examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

4.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

6.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran an appropriate 
supplemental statement of the case (SSOC) 
and give him time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




